                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 Bobby J. Reid,                                   )
                                                  )
                                       Plaintiff, )
                                                  )        Civil Action No. 6:18-987-BHH
                      vs.                         )
                                                  )
 Letitia Verdin, Henry J. Mills, W. Walter                    ORDER AND OPINION
                                                  )
 Wilkins, Candace F. Clark, Daniel R.             )
 Hughes, Evan C. Bramhall, John B.                )
 Duggan, Ann Marie Howell, James E.               )
 Hudson, and Howard Steinburg,                    )
                                                  )
                                    Defendant. )
 ___________________________________

      This matter is once again before the Court for review of the Report and

Recommendation of United States Magistrate Judge Kevin F. McDonald made in

accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 for the District of South

Carolina.   On    July    13,   2018,   the   Magistrate   Judge   issued   a   Report     and

Recommendation (“Report”) recommending that this case be dismissed without

prejudice and without issuance and service of process. (ECF No. 31.)

      The Court initially adopted the Report (ECF No. 31) on August 14, 2018. On

August 20 and 21, 2018, Plaintiff filed objections (ECF No. 38) to Magistrate Judge

McDonald’s prior orders denying him bond and appointed counsel, as well as a motion

to amend the complaint (ECF No. 39). The motion to amend the complaint was denied

as moot on August 24, 2018. (ECF No. 42.) Plaintiff then filed a motion for

reconsideration (ECF No. 44) asserting that he never received a copy of the Report

prior to the Court’s adoption thereof. On January 9, 2019, the Court granted Plaintiff’s

motion for reconsideration and vacated its previous order adopting the Report. (ECF

No. 52.) The case was reopened and Plaintiff was granted thirty (30) days in which to
file his objections to the Report, if any. On January 28, 2019, Plaintiff filed a motion for

copies (ECF No. 56), stating he still had not received a copy of the Report. The motion

was granted in part, and the Report was mailed to Plaintiff, along with the public docket

sheet, on January 31, 2019. (ECF No. 57.) Plaintiff was, again, granted thirty (30) days

from the entry of the Text Order granting in part the motion for copies in which to file his

objections. (Id.) Plaintiff filed objections on March 7, 20191 (ECF No. 63), as well as a

motion for copies at no expense (ECF No. 65) on May 13, 2019, which was

subsequently denied (ECF No. 67).

                                   STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of those portions of the

Report and Recommendation to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge, or recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, the

Court need not conduct a de novo review when a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). In the absence of a timely filed, specific objection, the Magistrate Judge’s

conclusions are reviewed only for clear error. See Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                          DISCUSSION

1
  Error! Main Document Only.This filing date reflects that the envelope containing the petition was
stamped as having been received on May 7, 2019, by the McDougall Correctional Institution Mailroom.
(ECF No. 63-1.) Houston v. Lack, 487 U.S. 266 (1988) (holding prisoner's pleading is considered filed
when given to prison authorities for forwarding to the district court).
      As noted above, Plaintiff filed objections to the Magistrate Judge’s Report, which

the Court has carefully reviewed. The objections, though verbose, fail to state any

specific objection to the Magistrate Judge’s sound reasoning or direct the Court to any

specific error in the proposed findings and recommendation that this action be

dismissed without prejudice and without issuance and service of process for failure to

state a claim. Nevertheless, in an abundance of caution the Court has conducted a de

novo review. After careful review, the Court agrees with the Magistrate Judge’s

comprehensive and well-reasoned Report. The Court finds that the Magistrate Judge

fairly and accurately summarized the facts, applied the correct principles of law, and

committed no error. Moreover, the Court finds that Plaintiff’s objections lack merit, and

they are hereby overruled.

                                    CONCLUSION

      For the reasons stated above and by the Magistrate Judge, the Court overrules

Plaintiff’s objections, and adopts and incorporates by reference the Magistrate Judge’s

Report and Recommendation. Accordingly, this action is dismissed without prejudice

and without issuance and service of process because the Court finds that Plaintiff

cannot cure the defects in his complaint by mere amendment.

      IT IS SO ORDERED.

                                         /s/Bruce Howe Hendricks
                                         United States District Judge
June 3, 2019
Greenville, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.
